DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190197822 to Shepherd et al (Shepherd) in view of US Pub. 20160098899 to Page et al (Page).

Claims 9 and 15. Shepherd discloses a gaming system for transacting with player accounts in a casino environment, the system comprising: 
(as required by claim 15) securing a communication channel between the mobile interface device of the electronic gaming machine and a personal electronic device (Figs. 3A+B, and ¶¶168 and 174); 
at least one electronic gaming machine (Figs 5A+B) including a gaming machine processor (Figs. 4, 1012, and ¶198) and mobile interface device (¶164); 
facilitating communications between the at least one electronic gaming machine and one or more peripherals associated with the electronic gaming machine (¶¶198-201); 
at least one internal server (Figs. 3A+3B, and ¶¶168 and 174); 
at least one external server (Figs. 3A+3B, and ¶¶168 and 174); and 
means for: 
receiving and verifying identifying information from a personal electronic device (¶66); 
receiving financial account information from the personal electronic device (¶166, “cashless wagering account”; also see ¶25); and 
sending an instruction to credit the electronic gaming machine an amount associated with the financial account information (Figs. 3A, 3B, and 4, and ¶166, “transfer of funds between a cashless wagering account maintained for a player and an EGM”).
However, Shepherd fails to explicitly disclose:
a peripheral controller; and
sending an instruction to the peripheral controller.
Page teaches a peripheral controller (Fig. 2, elements 31, and ¶41 “secondary processor can control additional peripheral devices”); and sending an instruction to the peripheral controller (¶48 “all of the communication channels routed through the candle interface with a communication controller.  The communication channels can be associated with pass through communications, such as communications from an external device routed to the gaming machine via the candle or communications generated at the game controller, player tracking controller or a peripheral device and sent to a remote device via the candle.  For instance, pass through communication can include a communication from a game controller on a gaming machine to a remote server that is passed through the candle to allow the communications to be transmitted wirelessly to the remote sever”).  The gaming system of Shepherd would have motivation to use the teachings of Page in order to use an additional processing unit as a means to take processing and computing responsibilities off of other computing devices within the gaming system in doing so would improve the processing capabilities, power, and speed which create a more efficient computing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Shepherd with the teachings of Page in order to improve the processing capabilities, power, and speed which create a more reliability computing system.

Claims 10 and 16. Shepherd discloses wherein the financial account information relates to a bank account (¶25, “banks or financial institutions”).

Claims 11 and 17. Shepherd discloses wherein the financial account information relates to a player gaming account (¶83, “casino loyalty account”).

Claims 12 and 18. Shepherd discloses wherein the financial account information is received with a cryptographic signature that verifies the account balance is genuine and up-to-date (¶271, “hash”, and ¶287, “authentication”).

Claims 13 and 19. Shepherd in view of Page teaches wherein the peripheral controller facilitates communications between the at least one electronic gaming machine and a bill validator and printer associated with the electronic gaming machine (see Page ¶65 “ticket printers”; and ¶213 “bill validator 426 can receive currency or a printed ticket”; also see ¶182).

Claims 14 and 20. Shepherd in view of Page teaches wherein the peripheral controller is in communication with one or more of the at least one internal server and the at least one external server (see Page Fig. 5 and ¶¶141, 142, and 145 discloses a plurality of servers, also see ¶¶158 and 182).

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715